DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  The rejections from the Office Action of 7/12/2022 are hereby withdrawn.  New grounds for rejection are presented below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-3, 5-18, 20, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hicks (US 20140180620 A1) and Stigwall et al. (US 20180372481 A1)[hereinafter “Stigwall].
Regarding Claim 1, Hicks discloses a standard for calibrating a coordinate measuring machine [Paragraph [0005] – “A first embodiment provides a calibration artifact for use in calibrating a machine-vision coordinate measuring machine ("CMM").”], the standard comprising
a main body and a permanent calibration structure with at least one first arrangement [See Figs. 2A and 4.Paragraph [0049] – “Embodiments of the artifact 200 include two targets 202 (for purposes of illustration, the targets are identified as items 202A and 202B), spaced from one another on the top surface 201T of artifact 200.”Paragraph [0050] – “An illustrative target 202 is schematically illustrated in FIG. 4. In a preferred embodiment, each target 202A, 202B has a center dot or point 202D. In some embodiments, the dot 202D is a circle with a diameter of about 1.0 millimeter, although other shapes and dimensions may be used in alternate embodiments. In some embodiments, the center dot 202D is surrounded by one or more concentric circles 202R, in a pattern that may be known as a "bulls-eye." A target 202 defines a plane (which may be referred to as a "target plane"), whether the target 202 consists only of a dot 202D or includes circles 202R.”], wherein:
the first arrangement comprises a plurality of adjacent zones [Fig. 4] along at least three different axes that intersect at a common point [Fig. 4 meets this limitation.  Per Paragraph [0116] of the instant Specification, a set of concentric circles would have an infinite number of such axes.  Applicant’s “axes” are not structural limitations but merely a descriptor of the form of the “arrangement.”],
the plurality of adjacent zones along each axis of the at least three different axes form a respective portion of the first arrangement delimited by the common point on one side [Fig. 4.Paragraph [0050] – “In some embodiments, the center dot 202D is surrounded by one or more concentric circles 202R, in a pattern that may be known as a "bulls-eye."”Applicant’s “axes” are not structural limitations but merely a descriptor of the form of the “arrangement.”],
each axis of the at least three different axes runs over a respective portion [Fig. 4 – center dot 202DApplicant’s “axes” are not structural limitations but merely a descriptor of the form of the “arrangement.”], and
the respective portions each have at least three adjacent zones including at least two directly adjacent zones [Paragraph [0050] – “In some embodiments, the center dot 202D is surrounded by one or more concentric circles 202R, in a pattern that may be known as a "bulls-eye."”] that differ in at least one optical property [Fig. 4, light and dark regions].
Hicks fails to disclose a second arrangement, wherein the second arrangement comprises rectangular markers and gaps disposed between the rectangular markers, the rectangular markers are aligned parallel to one another, and the gaps between the rectangular markers are as wide as the rectangular markers.  However, Stigwall discloses the use of such markers, except that the gap widths and marker widths are not the same size [See Fig. 3, element 33].  It would have been obvious to use such known markers in order to facilitate calibration.  Regarding the gap widths and marker widths not being the same size, it would have been obvious to size the marker widths as small as the gap widths as a design choice so as to facilitate calibration of very fine CMM movements.  See MPEP 2144.04(IV)(A).

Regarding Claim 2, Hicks discloses that the plurality of adjacent zones comprise:
a first zone having a first geometric shape and a first optical property, and
a second zone having a second geometric shape and a second optical property that is different from the first optical property, and
the first geometric shape is concentric with the second geometric shape [Fig. 4, light and dark regions of the bullseye.
Paragraph [0050] – “In some embodiments, the center dot 202D is surrounded by one or more concentric circles 202R, in a pattern that may be known as a "bulls-eye."”].

Regarding Claim 3, Hicks discloses that the first geometric shape and the second geometric shape are selected from a group of shapes consisting of a circle, a triangle, and a rectangle [Fig. 4, concentric circles].

Regarding Claim 5, although Hicks teaches that the body can be made of any rigid material [Paragraph [0048] – “A body (e.g., 201, 201V) may be made of any rigid material, such as steel or other metal, plastic, wood, to name but a few.”] and teaches that glass is a material that is known to be used as such a material [Paragraph [0003] – “It is known in the prior art to calibrate optical (e.g., machine-vision based) coordinate measuring machines by inspecting a calibrated object, such as a two-dimensional glass scale of certified dimensions. A two-dimensional glass scale of certified dimensions is, essentially, a glass object that includes precise graduations.”], Hicks fails to disclose that the main body is transparent.
However, Stigwall discloses that the use of such a material for a body comprising a calibration pattern is beneficial in that it provides an effective manner of producing “dark” spots for the calibration pattern [Paragraph [0142] – “The target 30 can be manufactured out of a slab of glass which can be lapped on the front and back side. The front side of the target 30 may be patterned with a thin (˜1 μm) layer of chrome which constitutes bright and dark areas of a respectively provided calibration pattern 31. The roughness of the lapped glass surface can provide the diffuse reflection. Dark areas can be obtained in un-patterned areas where the raw lapped glass is exposed. This can result in a reflectivity of about 4% due to the air-glass step in index of refraction.”].  It would have been obvious to use glass as the material for the body in order to permit the creation of “dark” areas in the calibration pattern.

Regarding Claim 6, Hicks discloses that the permanent calibration structure comprises one or more structures selected from a structure group consisting of a circle, concentric circles, a segment, a point, a triangle, a triangular ring, a rectangle, parallel rectangles with constant spacings, a grid structure, a point grid, and a periodic structure [Fig. 4, concentric circles].

Regarding Claim 7, although Hicks teaches that the body can be made of any rigid material [Paragraph [0048] – “A body (e.g., 201, 201V) may be made of any rigid material, such as steel or other metal, plastic, wood, to name but a few.”] and teaches that glass is a material that is known to be used as such a material [Paragraph [0003] – “It is known in the prior art to calibrate optical (e.g., machine-vision based) coordinate measuring machines by inspecting a calibrated object, such as a two-dimensional glass scale of certified dimensions. A two-dimensional glass scale of certified dimensions is, essentially, a glass object that includes precise graduations.”], Hicks fails to disclose that the main body is essentially consists of a material selected from a group of materials comprising glass, quartz glass, and lithium-aluminosilicate glass-ceramic.
	However, Stigwall discloses that the use of such a material for a body comprising a calibration pattern is beneficial in that it provides an effective manner of producing “dark” spots for the calibration pattern [Paragraph [0142] – “The target 30 can be manufactured out of a slab of glass which can be lapped on the front and back side. The front side of the target 30 may be patterned with a thin (˜1 μm) layer of chrome which constitutes bright and dark areas of a respectively provided calibration pattern 31. The roughness of the lapped glass surface can provide the diffuse reflection. Dark areas can be obtained in un-patterned areas where the raw lapped glass is exposed. This can result in a reflectivity of about 4% due to the air-glass step in index of refraction.”].  It would have been obvious to use glass as the material for the body in order to permit the creation of “dark” areas in the calibration pattern.

Regarding Claim 8, Hicks discloses that the at least one optical property is selected from a group of optical properties consisting of a reflectance, an absorbance, a transmittance, and a refractive index [Fig. 4, light and dark regions].

Regarding Claim 9, Hicks fails to disclose that the permanent calibration structure comprises a highly reflective chrome structure.  However, Stigwall discloses that the use of such a material for a body comprising a calibration pattern [Paragraph [0142] – “The target 30 can be manufactured out of a slab of glass which can be lapped on the front and back side. The front side of the target 30 may be patterned with a thin (˜1 μm) layer of chrome which constitutes bright and dark areas of a respectively provided calibration pattern 31.”].  It would have been obvious to use such a highly reflective material in order to create the “light” areas of the calibration pattern.

	Regarding Claim 10, Stigwall discloses the first arrangement comprises a plurality of stripe-shaped markers including a first stripe-shaped marker and a plurality of further stripe-shaped markers; and each further stripe-shaped marker of the plurality of further stripe-shaped markers has a different angle with respect to the first stripe-shaped marker [See Fig. 3, either a horizontal or vertical marker being “a first stripe-shaped marker” and then multiple of the other type of marker being the “plurality of further stripe-shaped markers” (i.e., a horizontal marker and further vertical markers, or vice-versa)].  It would have been obvious to use such known markers in order to facilitate calibration.

Regarding Claim 11, Hicks discloses that the permanent calibration structure has an edge steepness of at least 70° [Figs. 2A, 2B, and 2C show a 90 degree edge steepness].

Regarding Claim 12, Hicks discloses a standard for calibrating a coordinate measuring machine [Paragraph [0005] – “A first embodiment provides a calibration artifact for use in calibrating a machine-vision coordinate measuring machine ("CMM").”], the standard comprising:
a main body and a permanent calibration structure disposed on the main body, wherein: the permanent calibration structure comprises a first arrangement [See Figs. 2A and 4.Paragraph [0049] – “Embodiments of the artifact 200 include two targets 202 (for purposes of illustration, the targets are identified as items 202A and 202B), spaced from one another on the top surface 201T of artifact 200.”Paragraph [0050] – “An illustrative target 202 is schematically illustrated in FIG. 4. In a preferred embodiment, each target 202A, 202B has a center dot or point 202D. In some embodiments, the dot 202D is a circle with a diameter of about 1.0 millimeter, although other shapes and dimensions may be used in alternate embodiments. In some embodiments, the center dot 202D is surrounded by one or more concentric circles 202R, in a pattern that may be known as a "bulls-eye." A target 202 defines a plane (which may be referred to as a "target plane"), whether the target 202 consists only of a dot 202D or includes circles 202R.”] configured in such a way that three axes of a projection of the first arrangement on a plane each run over identically configured portions [Fig. 4 meets this limitation.  Per Paragraph [0116] of the instant Specification, a set of concentric circles would have an infinite number of such axes and portions.  Applicant’s “axes” and “portions” are not structural limitations but merely a descriptor of the form of the “arrangement.”],
the three axes intersect at a common point [Fig. 4 – center dot 202DApplicant’s “axes” are not structural limitations but merely a descriptor of the form of the “arrangement.”],
the identically configured portions each are delimited by the common point on one side [Fig. 4 – center dot 202DApplicant’s “portions” are not structural limitations but merely a descriptor of the form of the “arrangement.”],
the identically configured portions each have n zones [Fig. 4 has an infinite number of “portions” and “zones”],
directly adjacent zones differ in an optical property [Fig. 4, light and dark regions], and
n is greater than or equal to 3 [Fig. 4 has an infinite number of “portions” and “zones”].
Hicks fails to disclose the permanent calibration structure comprises a second arrangement including a straight line, a first straight portion of the straight line has a same length as a second straight portion of the straight line, the first straight portion is delimited by boundary points of a first sector, the second straight portion is delimited by boundary points of a second sector, and an optical property of the first sector differs from an optical property of the second sector.  However, Stigwall discloses the use of such markers, except the first straight portion of the straight line having a same length as a second straight portion of the straight line (per the way that limitation is further detailed by the subsequent claim limitations)[See Fig. 3, element 33].  It would have been obvious to use such known markers in order to facilitate calibration.  Regarding the first straight portion of the straight line having a same length as a second straight portion of the straight line, it would have been obvious to size the marker widths as small as the gap widths as a design choice so as to facilitate calibration of very fine CMM movements.  See MPEP 2144.04(IV)(A).

Regarding Claim 13, Hicks discloses that n is greater than or equal to 7 [Fig. 4 has an infinite number of “portions” and “zones”].

Regarding Claim 14, Hicks discloses that n is greater than or equal to 11 [Fig. 4 has an infinite number of “portions” and “zones”].

Regarding Claim 15, Hicks discloses that n is greater than or equal to 13 [Fig. 4 has an infinite number of “portions” and “zones”].

Regarding Claim 16, Hicks discloses that the first arrangement is configured in such a way that more than three axes of the projection of the first arrangement on the plane run over identically configured first portions [Fig. 4 meets this limitation.  Per Paragraph [0116] of the instant Specification, a set of concentric circles would have an infinite number of such axes and portions.  Applicant’s “axes” and “portions” are not structural limitations but merely a descriptor of the form of the “arrangement.”].

Regarding Claim 17, Hicks discloses that the permanent calibration structure comprises: a first region having a first outermost boundary line and a first optical property, and a second region having a second outermost boundary line and a second optical property different from the first optical property, the first region defines a first geometric shape, the second region defines a second geometric shape, and the first geometric shape is concentric with the second geometric shape [Fig. 4, concentric circles].

Regarding Claim 18, Hicks discloses that the first geometric shape and the second geometric shape each are selected from a group of shapes consisting of a circle, a triangle, and a rectangle [Fig. 4, concentric circles].

Regarding Claim 20, Hicks discloses that, based on their respective optical properties, the n zones are grouped into m groups having an optical group property, and a sum of n and m is greater than or equal to 5 [Fig. 4 has an infinite number of “zones” and “groups.”  Note that Fig. 4 has 8 different light and dark “zones” with a group size of 2.  However, this number would be multiplied out per a higher number of “axes.”].

Regarding Claim 21, Hicks fails to disclose that widths of the gaps between the rectangular markers are equal to widths of the rectangular markers.  However, Stigwall discloses the use of such markers, except that the gap widths and marker widths are not the same size [See Fig. 3, element 33].  It would have been obvious to use such known markers in order to facilitate calibration.  Regarding the gap widths and marker widths not being the same size, it would have been obvious to size the marker widths as small as the gap widths as a design choice so as to facilitate calibration of very fine CMM movements.  See MPEP 2144.04(IV)(A).

Claim(s) 22-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roelke (US 6704102 B2) and Stigwall et al. (US 20180372481 A1)[hereinafter “Stigwall].
Regarding Claim 22, Roelke discloses a standard for calibrating a coordinate measuring machine, the standard comprising:
a main body; and a permanent calibration structure with a plurality of calibration arrangements, wherein:
for a first calibration arrangement of the plurality of calibration arrangements:
the first calibration arrangement comprises a plurality of adjacent zones along at least three different axes that intersect at a common point,
the plurality of adjacent zones along each axis of the at least three different axes form a respective portion of the first calibration arrangement delimited by the common point on one side, and
each axis of the at least three different axes runs over a respective portion and the respective portions each have at least three adjacent zones including at least two directly adjacent zones that differ in at least one optical property, and
the first calibration arrangement comprises a first zone have a first geometric shape and a second zone having a second geometric shape concentric with the first geometric shape [See Fig. 9, artefact 182].
Roelke fails to disclose a second calibration arrangement of the plurality of calibration arrangements comprises a plurality of stripe-shaped markers including a first stripe-shaped marker and a plurality of further stripe-shaped markers, and each further stripe-shaped marker of the plurality of further stripe-shaped markers has a different angle with respect to the first stripe-shaped marker.  However, Stigwall such a marker arrangement [See Fig. 3, either a horizontal or vertical marker being “a first stripe-shaped marker” and then multiple of the other type of marker being the “plurality of further stripe-shaped markers” (i.e., a horizontal marker and further vertical markers, or vice-versa)].  It would have been obvious to use such known markers in order to facilitate calibration.

Regarding Claim 23, the arrangement of Roelke has geometric shapes in which the first geometric shape and the second geometric shape are different from one another [Fig. 9 – Triangles forming the exterior and a circle forming the interior.  Also, the exterior is some form of polygon approaching the form of a circle.].

Regarding Claim 24, the arrangement of Roelke has geometric shapes in which the first geometric shape is a triangle and the second geometric shape is a circle [Fig. 9 – Triangles forming the exterior and a circle forming the interior.  Also, the exterior is some form of polygon approaching the form of a circle.].

Regarding Claim 25, Stigwall discloses that the angles of the plurality of further stripe-shaped markers are each within a range from 3° to 90° [90°.  See Fig. 3, either a horizontal or vertical marker being “a first stripe-shaped marker” and then multiple of the other type of marker being the “plurality of further stripe-shaped markers” (i.e., a horizontal marker and further vertical markers, or vice-versa)].

Conclusion
Applicant argues:

    PNG
    media_image1.png
    189
    753
    media_image1.png
    Greyscale

Examiner’s Response:
	After having a chance to review the instant Office Action, Applicant is invited to call the Examiner at the telephone number in the Conclusion section to schedule an interview.  The Examiner proposes a discussion regarding the subject matter of instant Fig. 4A.  The Examiner notes there appear to be multiple focal points in this figure, but is concerned that triangles can be seen to have 3 focal points at their corners.

Applicant argues:

    PNG
    media_image2.png
    151
    749
    media_image2.png
    Greyscale

Examiner’s Response:
	The corresponding rejection is hereby withdrawn.

Applicant argues:

    PNG
    media_image3.png
    153
    752
    media_image3.png
    Greyscale

Examiner’s Response:
	The Examiner respectfully disagrees.  Stigwall does not teach that the bright segments should be narrower than the dark segments as Stigwall does not mention a preferred width for the dark segments.  It would have been obvious to size the marker widths as small as the gap widths as a design choice so as to facilitate calibration of very fine CMM movements.  See MPEP 2144.04(IV)(A).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20030038933 A1 – Calibration Apparatus, System And Method
US 20130258353 A1 – METHOD AND DEVICE FOR CALIBRATING AN OPTICAL SYSTEM, DISTANCE DETERMINING DEVICE, AND OPTICAL SYSTEM
US 20170356736 A1 – METHOD FOR CALIBRATING AN OPTICAL ARRANGEMENT
US 9372079 B1 – Optical Plate For Calibration Of Coordinate Measuring Machines
US 6067165 A – Position Calibrating Method For Optical Measuring Apparatus

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ROBERT QUIGLEY whose telephone number is (313)446-4879. The examiner can normally be reached 11AM-9PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571) 272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYLE R QUIGLEY/Primary Examiner, Art Unit 2865